UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1une 30, 2010. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO. Commission file number:0-12820 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) VIRGINIA 54-1284688 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 628 Main Street Danville, Virginia (Address of principal executive offices) (Zip Code) (434) 792-5111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months. Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filero Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨Nox At August 4, 2010, the Company had 6,124,892 shares of Common Stock outstanding, $1 par value. AMERICAN NATIONAL BANKSHARES INC. Index Page Part I. FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Consolidated Statements of Income for the three and six months ended June 30, 2010 and 2009 4-5 Consolidated Statements of Changes in Shareholders' Equity for the six months ended June 30, 2010 and 2009 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 37 Item 4. Controls and Procedures 38 Part II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 2 Part I.Financial Information Item 1. Financial Statements American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) (Audited) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Securities held to maturity (fair value of $5,028 at June 30, 2010 and $6,763 at December 31, 2009) Total securities Restricted stock, at cost Loans held for sale Loans, net of unearned income Less allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Accrued interest receivable and other assets Total assets $ $ LIABILITIES and SHAREHOLDERS' EQUITY Liabilities: Demand deposits noninterest bearing $ $ Demand deposits interest bearing Money market deposits Savings deposits Time deposits Total deposits Customer repurchase agreements Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity: Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding - - Common stock, $1 par, 20,000,000 shares authorized, 6,124,892 shares outstanding at June 30, 2010 and 6,110,335 shares outstanding at December 31, 2009 Capital in excess of par value Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except per share and per share data)(Unaudited) Three Months Ended June 30 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 24 21 Other interest income 87 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 99 Interest on long-term borrowings 63 80 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Brokerage fees 22 73 Securities gains (losses), net 4 1 Foreclosed real estate gains (losses), net ) ) Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization 95 95 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 4 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except per share and per share data)(Unaudited) Six Months Ended June 30 Interest and Dividend Income: Interest and fees on loans $ $ Interest and dividends on securities: Taxable Tax-exempt Dividends 47 43 Other interest income Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings Interest on long-term borrowings Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Brokerage fees 43 Securities gains (losses), net ) 1 Foreclosed real estate gains (losses), net ) ) Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ $ Net Income Per Common Share: Basic $ $ Diluted $ $ Average Common Shares Outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. 5 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Six Months Ended June 30, 2010 and 2009 (Dollars in thousands) (Unaudited) Accumulated Common Stock Capital in Other Total Excess of Retained Comprehensive Shareholders' Shares Amount Par Value Earnings Income (Loss) Equity Balance, December 31, 2008 $ ) $ Net income - Change in unrealized gains on securities available for sale, net of tax, $232 - Less:Reclassification adjustment for gains on securities available for sale, net of tax, $0 - (1 ) Other comprehensive income Total comprehensive income Stock repurchased and retired ) (8 ) ) ) - ) Stock options exercised 22 - - Stock option expense - - 31 - - 31 Cash dividends declared, $0.46 per share - - - ) - ) Balance, June 30, 2009 $ ) $ Balance, December 31, 2009 $ Net income - Change in unrealized gains on securities available for sale, net of tax, $424 - Add:Reclassification adjustment for losses on impairment of securites, net of tax, $11 - 20 Less:Reclassification adjustment for gains on securities available for sale, net of tax of $(2) - (4 ) Other comprehensive gain Total comprehensive income Stock options exercised 3 43 - - 46 Stock option expense - - 32 - - 32 Equity based compensation 12 94 - - Cash dividends declared, $0.46 per share - - ) - ) Balance, June 30, 2010 $ The accompanying notes are an integral part of the consolidated financial statements. 6 American National Bankshares Inc. and Subsidiaries Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 (Dollars in thousands)(Unaudited) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan losses Depreciation Core deposit intangible amortization Net amortization (accretion) of bond premiums and discounts ) Net gain on sale or call of securities (6
